Citation Nr: 0831477	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  04-11 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for callosities and pes cavus with claw toe defects of both 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to April 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which continued the 30 percent rating for the 
veteran's bilateral foot disability.

This case was remanded by the Board in December 2005 for 
further development.  It was returned to the Board and denied 
in a September 2006 decision.  

The appellant subsequently filed an appeal with the United 
States Court of Appeals for Veterans Claims (Court).  While 
the case was pending at the Court, the VA Office of General 
Counsel and the appellant's attorney filed a Joint Motion for 
Remand, requesting that the Court vacate the Board's 
September 2006 decision and remand the claim.  In June 2008, 
the Court granted the Joint Motion, vacated the Board's 
September 2006 decision, and remanded the claim to the Board 
for compliance with directives that were specified by the 
Court.

In April 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.


FINDINGS OF FACT

1.  The veteran's bilateral callosities and pes cavus with 
claw toe defects of both feet are manifested by moderate 
tender calluses on the plantar surface of both feet over the 
1st, 2nd, 4th and 5th distal metatarsals, bilateral clawtoe 
defects of the 2nd, 3rd, 4th and 5th toes not passively 
correctable, and pain on repetitive use.  Such symptoms are 
equivalent to a moderate disability of each foot.
2.  The veteran's bilateral foot disability is not manifested 
by hallux valgus, bilateral flatfoot, hammer toes, abnormal 
posture, skin breakdown, functional limitations on standing 
and walking, or objective evidence of painful motion, edema, 
instability or weakness.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for callosities and pes cavus with claw toe defects of both 
feet have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 3.321, 4.2, 4.6, 4.7, 4.40, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5276, 5278, 5282, 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  September 2006 Board Decision

Prior to April 2006, the veteran's bilateral foot disability 
was characterized as callosities and hammertoes, both feet, 
and was assigned a 30 percent disability rating under the 
built-up diagnostic code of 5282-5276.  

Based on the findings of a January 2006 VA examination 
report, the RO changed the diagnostic code under which the 
veteran's bilateral foot disability is evaluated to DC 5278, 
for claw foot (pes cavus) acquired, and kept the 30 percent 
disability rating.  The 30 percent rating was assigned for 
bilateral pes cavus, with all toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to right angle, shortened 
plantar fascia, and marked tenderness under metatarsal heads.  

The following facts appeared in the Board's September 2006 
decision.  These facts have been accepted by both parties.


In June 2003, a VA examiner found that the veteran has 
bilateral hammertoes and bilateral calluses. The June 2003 VA 
medical examination report indicated that the examiner noted 
that the veteran's hammertoes were rigid and not conducive to 
active or passive correction. The examiner noted finely 
shaved calluses on the sole of the foot at the base of the 
forefoot bilaterally. These areas are verbalized as painful. 
The examiner found full range of motion bilaterally. However, 
the examiner reported that the veteran experienced discomfort 
when tested with resistance in backward flexion.  Flat feet 
and hallux valgus were not noted.  The examiner found the 
following:

Veteran demonstrate[s] the inability to stand for more 
than a brief period of time without shoes present on 
feet.  He is observed to have an exaggerated gait when 
first noted walking into this office.  It is as though 
he is attempting to walk with the least amount of 
pressure to his feet.  Although he states that he wears 
a larger than required shoe, they are not observed to 
have unusual wear pattern or break down on inspection.  
Veteran is unable to demonstrate heel/toe standing.  
Hammer toes are present on the MIP of the 2nd-4th 
toes...

The VA examination conducted in January 2006 indicated that 
the veteran has bilateral claw toes, not hammertoes, as had 
been previously diagnosed during the June 2003 examination. 
The examiner found bilateral claw toes in the 2nd through 5th 
toes which are not passively correctable. The examiner opined 
that these are associated with his pes cavus or high arch. 
The examiner also found that the veteran does not have flat 
foot or hallux valgus. The examiner found the following:

C. Physical Examination (Objective Findings): On 
presenting today his gait is normal with no significant 
antalgic component.  Pain has the most significant 
impact on repetitive use, effects function only, not 
measurable.  There are no functional limitations on 
standing and walking.  There is no objective evidence 
of painful motion, edema, instability or weakness, but 
there is redness and swelling of the left second toe.   
Motion in metatarsal/phalangeal joints and distal 
joints of great toes is normal.

The examiner noted that the veteran had moderate tender 
calluses on the plantar surfaces of both feet.  The calluses 
were well trimmed, tender with no evidence of wart. The 
examiner explained that there was no skin breakdown and no 
unusual shoe wear that would indicate abnormal weight 
bearing.  Posture on standing was normal, however, the 
veteran refused to squat because of pain.

In the September 2006 decision, the Board noted that DC 5276 
was not applicable to the veteran's current situation because 
all examinations of record indicated that the veteran does 
not have bilateral flatfoot.  38 C.F.R. § 4.71, DC 5276.  To 
warrant a 50 percent rating under this code, the evidence 
would have to show pronounced flat feet with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation.  None of these deformities 
were shown by the medical evidence.

The Board further noted that the maximum rating for 
hammertoes (without claw foot) under DC 5282 was 10 percent.  
Awarding separate 10 percent disability ratings for each foot 
would result in a lower disability rating than the current 30 
percent.  It was concluded that, since the veteran has claw 
foot, the condition is more appropriately rated under DC 
5278, discussed above.  

The Board evaluated whether the RO appropriately determined 
that the veteran was not entitled to a disability rating in 
excess of 30 percent under DC 5278 and whether the veteran 
was entitled to an increased rating under DC 5284, for other 
injuries of the foot.

As noted above, the veteran's bilateral pes cavus is 
currently evaluated as 30 percent disabling under 38 C.F.R. § 
4.71, Diagnostic Code 5278.  The schedular criteria under 
this regulation provide for a maximum 50 percent rating when 
there is bilateral marked contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity.

The September 2006 Board decision found that the veteran was 
not entitled to a 50 percent disability rating under 
Diagnostic Code 5278 because the veteran was not found to 
have hammertoes or a marked varus deformity.  Even though he 
reportedly had painful callosities, without the other 
deformities listed as warranting a higher rating, the 
veteran's disability most closely satisfied the 30 percent 
rating criteria and an increased rating could not be granted.

The September 2006 Board decision then stated that, even if 
the Board was to rate the veteran's bilateral foot disorder 
under DC 5284, the veteran would already be receiving the 
maximum rating (30 percent).  The Board noted that a 40 
percent rating could not be awarded unless there is actual 
loss of the use of the foot. Accordingly, the severity of the 
veteran's bilateral foot disorder was found to be 
appropriately rated at 30 percent.

The Board also considered rating the veteran's bilateral foot 
disability under the other diagnostic codes for rating foot 
disorders.  Since the findings on both VA examinations of 
record did not include flatfoot, atrophy of the musculature 
with disturbed circulation and weakness, metatarsalgia, 
hallux valgus, hallux rigidus, hammer toe or malunion of 
tarsal or metatarsal bones, DC's 5276-5277, 5279-5283 were 
determined not to be for application.

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  The 
September 2006 decision found that the evidence did not 
reflect additional disability due to pain and weakness.  It 
noted that the January 2006 VA examination found no 
functional limitations on standing and walking.  In addition, 
the 2006 examination found no objective evidence of painful 
motion, edema, instability or weakness.  It was noted that 
despite the veteran's complaints, recent VA medical records 
noted his ability to ambulate, with normal gait, without any 
assistive devices.  The VA records for the last few years 
also showed a complete lack of any complaints from the 
veteran concerning his feet.  In any event, the 
manifestations of pain were implicitly taken into account 
under the veteran's current disability rating.  In sum, no 
further compensation was found to be due under these 
criteria.

The September 2006 Board decision concluded that, based on 
the foregoing, the preponderance of the evidence was against 
the claim because the veteran's callosities and pes cavus 
with claw toe defects of both feet warranted no higher than a 
30 percent rating.  As the preponderance of the evidence was 
against the increased rating claim, the benefit of the doubt 
rule enunciated in 38 C.F.R. § 5107(b) was not applicable. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  Accordingly, 
the claim was denied.

II. Joint Motion for Remand

The June 2008 Joint Motion for Remand requested that the 
September 2006 decision be vacated and the claim remanded for 
readjudication.  Specifically, the Joint Motion mentions 
38 C.F.R. § 4.25(b), which states that, except as otherwise 
specified, disabilities arising from a single disease entity 
are to be rated separately and these ratings are to be 
combined.  The Joint Motion notes that the veteran's 
bilateral foot disability does not fall within an exception 
to this rule, and that the Board erred when it failed to 
consider and rate the veteran's bilateral foot disabilities 
under DC 5284.

The purpose of the remand, therefore, is "for the Board to 
award separate ratings for Appellant's bilateral foot 
disabilities as required by diagnostic code 5284 and § 
4.25."  It is noted that the combined ratings should not be 
less than the 30 percent that the veteran currently receives 
under DC 5278.   

In brief, the Board notes that the Joint Motion seriously 
mischaracterizes the Board's mention of DC 5284 in the 
September 2006 decision as a mandate to apply this code. The 
passage cited by the Joint Motion states that "the Board 
will evaluate whether the veteran is entitled to an increased 
rating under Diagnostic Code 5284" (emphasis added), not 
that it has chosen to do so.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case," 
and one diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology. Butts v. Brown, 5 Vet. App. 532, 538 (1993). 
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology. Any change in diagnostic code by a VA 
adjudicator must, however, be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The Board's September 2006 denial ultimately found DC 5278 to 
be the most appropriate diagnostic code to apply because the 
veteran had claw foot.  The September 2006 Board decision 
affirmed the conclusion reached by the RO in the April 2006 
Supplemental Statement of the Case, which changed the 
veteran's disability evaluation from DC 5282-5276 (for hammer 
toe and flatfoot) to DC 5278 (for claw foot, or pes cavus, 
acquired).  The RO made this change in light of the January 
2006 VA examination report that found the veteran did not 
have hammer toes or flatfoot, but that his condition was 
actually callosities and pes cavus with claw toe defects.  
The RO and the Board both concluded that DC 5278 covered all 
of the symptoms of the veteran's bilateral foot disability, 
and that the more nebulous categorization of 'foot injuries, 
other,' under DC 5284 was not appropriate.  

The Board still believes DC 5278 is more appropriate 
considering the diagnoses in this case.  Nevertheless, the 
Board is compelled to follow the instructions in the Joint 
Motion for Remand, which stated that the parties agreed DC 
5284 was more appropriate for rating the veteran's 
disability.  Therefore, the only question that will be 
addressed is whether the appellant may receive a combined 
rating in excess of 30 percent for his bilateral foot 
disability.

II.  Increased Rating 

As noted elsewhere in this decision, the parties have 
accepted the facts as they have been discussed above.  They 
need not be repeated below.

Under 38 C.F.R. § 4.71a, DC 5284, other foot injuries are to 
receive a 10 percent disability rating if they are moderate, 
a 20 percent rating if they are moderately severe, and a 30 
percent rating if they are severe.  Terms such as 'moderate,' 
'moderately severe,' and 'severe' are not defined by the 
Ratings Schedule.  Rather, it is the Board's responsibility 
to evaluate all the medical evidence and determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.  
38 C.F.R. §§ 4.2, 4.6.

After a review of the evidence of record, the Board does not 
believe that the evidence of record justifies characterizing 
either of the veteran's foot disabilities as 'moderately 
severe.'  
 
The Board finds that the evidence of record reflects 
disability that is of no more than moderate severity in each 
foot.  This determination is based on the lack of functional 
limitation in walking and standing, as well as the overall 
lack of symptoms other than pain.  In addition to the facts 
as stated above, the Board further notes that the June 2003 
VA examination report stated that the veteran did not voice 
specific limitations of motion or function.  He described 
activities that he enjoys, such as hunting, fishing, and wood 
working, that are not limited by his feet.  He did note that 
he sits on a stool while working on projects in his shop.  
While he indicated that his feet hurt at the end of a work 
day, it appeared to the examiner that the veteran was able to 
engage in full time employment as a tractor/dump truck 
operator.  He did not describe the use of crutches, braces, a 
cane, corrective shoes, shoe inserts, or other orthotics.  As 
noted above, the veteran stated that he wears larger sized 
shoes, but on inspection there was no unusual wear pattern or 
break down.  

The Board believes that the symptoms that the veteran does 
have, including pain, as described above, are adequately 
compensated by a moderate disability determination and a 10 
percent disability rating for each foot, if each foot were 
rated separately.  Because the combined rating for the 
veteran's bilateral foot disabilities under DC 5284 and 
38 C.F.R. § 4.25 would not exceed the single 30 percent 
rating assigned now under DC 5278, the claim for an increased 
rating is denied.  Therefore, the current 30 percent 
disability rating for bilateral pes cavus, with all toes 
tending to dorsiflexion, limitation of dorsiflexion at ankle 
to right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads, is appropriate.  

As the preponderance of the evidence is against the increased 
rating claim, the benefit of the doubt rule is not 
applicable. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102.  Accordingly, the claim is denied.

III.  Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

The June 2008 Joint Motion for Remand specifically stipulates 
that "[t]he parties ... agree that no further evidentiary 
development may be necessary in the instant case especially 
since Appellant did not raise any argument in his opening 
brief with respect to the adequacy of the record or the 
Board's determination that the duty to assist had been 
satisfied."

Briefly, the Board finds that the VCAA notice requirements 
have been satisfied by letters issued in January 2006 and 
March 2006.  The January 2006 letter advised the veteran of 
the evidence needed to substantiate his increased rating 
claim.  He was also advised of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  The March 
2006 letter advised the veteran as to the type of evidence 
needed to substantiate both the disability rating and 
effective date elements of his claims, pursuant to the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

While these letters were not issued prior to the initial 
adjudication of the veteran's claim in June 2003, his claim 
was subsequently readjudicated in the April 2006 Supplemental 
Statement of the Case (SSOC).  Thus, any deficiencies in the 
content or timeliness of the notice letters would not be 
prejudicial.

Even though the veteran was not given notice specific to the 
increased rating requirements of the recently-issued Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), the Board finds no 
prejudice to the veteran in issuing the above decision.  
The pertinent rating criteria were given to the veteran in 
the April 2006 SSOC.  The veteran has otherwise demonstrated 
understanding of the applicable diagnostic codes and rating 
criteria that were to be applied in this case, and an 
awareness that evidence needed to show an increased 
interference with work or activities of daily life and of the 
types of evidence required to support his increased rating 
claim.     

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issue on appeal has been obtained 
and associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  In particular, the Board notes 
that the RO has obtained the veteran's VA medical records and 
arranged for him to undergo VA examinations in June 2003 and 
January 2006.  In short, the Board finds that VA has 
satisfied its duty to assist to the extent possible under the 
circumstances by obtaining evidence relevant to the veteran's 
claim.  38 U.S.C.A. §§ 5103 and 5103A.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for callosities and pes cavus with claw toe defects of both 
feet is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


